Citation Nr: 1440708	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  10-29 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to nonservice-connected pension.


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to July 1976.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied entitlement to nonservice-connected pension.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A claim for a permanent and total disability rating for nonservice-connected disability pension purposes is determined based on the total impairment caused by all nonservice-connected disabilities not the result of the Veteran's willful misconduct.  See 38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342(a), 4.17; Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) (stating that before a total and permanent disability rating can be awarded, an evaluation must be performed to determine the percentage of impairment caused by each disability).

The Veteran filed his claim for nonservice-connected pension benefits in December 2007, claiming that his disabilities, specifically arthritis of the hands and seizures, prevent him from securing substantially gainful employment.

The Veteran was afforded a VA general medical examination in August 2008, which addressed the Veteran's arthritis of the hands and seizure disorder.  The examiner noted that the Veteran was unemployed from his past work as a chef due to his worsening arthritis in the hands, which made it difficult for him to hold utensils and pans.  The Veteran stated that he had not had a seizure in over 10 years and had been off medication for his seizures for 10 years without recurrence.  A seizure disorder was not found on examination and was noted to be remote and resolved.  The examiner further stated that the Veteran did not require aid and attendance for activities of daily living and was not housebound.  It was noted that the Veteran did not attend a VA joints examination, which would have addressed his hand disorder.  

In a September 2008 rating decision, the RO denied the Veteran's claim for nonservice-connected pension, based in part, on the Veteran's failure to attend the VA joints examination.  The Veteran has not provided good cause as to why he failed to report to the VA joints examination.  The RO also noted that the Veteran did not have a diagnosis of arthritis confirmed by x-ray findings.  

In the September 2008 rating decision, the RO also assigned ratings for the Veteran's nonservice-connected disabilities as follows: pes planus (10 percent disabling); arthritis of the hands (0 percent disabling); back disorder (0 percent disabling); heart disorder (0 percent disabling); systolic murmur (0 percent disabling); residuals of scalp contusion (0 percent disabling); headaches (0 percent disabling); grand mal epilepsy (0 percent disabling); anxiety (0 percent disabling); depression (0 percent disabling); and residuals of a tooth injury (0 percent disabling).  

In a March 2013 VA treatment record, the Veteran indicated that he was unemployed since 2002 because of arthritis in his hands and was in receipt of disability benefits from the Social Security Administration (SSA).  The Board finds that a remand for these documents is warranted as they may shed light on the Veteran's current disabilities, including the claimed arthritis of the hands.  VA is obliged to attempt to obtain and consider any SSA records that may be relevant to the Veteran's claim.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2006); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Further, given the Veteran's claim that he now receives SSA disability benefits, and because the last VA general medical examination was conducted six years ago, the Board finds that the Veteran should be afforded a new VA examination to assist in determining the percentage of impairment caused by each nonservice-connected disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Request, directly from the SSA, complete copies of any medical records related to a claim asserted by the Veteran for disability benefits from that agency, as well as any disability determination made by SSA.  All attempts to fulfill this development should be documented in the record.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of all nonservice-connected disabilities found to be present.  The claims file (VBMS and Virtual VA files) must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner must describe the impact of the Veteran's disabilities on his industrial adaptability.  Any diagnosed disabilities must be evaluated for the specific purpose of assessing their relative degree of industrial impairment, in light of the Veteran's medical and vocational history.  The examiner should describe what types of employment activities are limited because of the disabilities and whether sedentary employment is feasible.  

A complete rationale should be given for all opinions and conclusions expressed. 

3.  In light of the evidence obtained pursuant to the above development, as well as any other development it deems appropriate, the RO should readjudicate the Veteran's claim of entitlement to a permanent and total disability rating for nonservice-connected pension purposes.  If the determination remains adverse to the Veteran, he must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response thereto before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



